         Case 4:15-cr-06021-EFS     ECF No. 124   filed 07/17/20   PageID.499 Page 1 of 2




1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
2
                                                                       Jul 17, 2020
3
                                                                          SEAN F. MCAVOY, CLERK
                            UNITED STATES DISTRICT COURT
4                          EASTERN DISTRICT OF WASHINGTON

5
     UNITED STATES OF AMERICA,                    No.   4:15-cr-6021-EFS
6
                                  Plaintiff,      ORDER GRANTING
7                                                 DEFENDANT’S THIRD MOTION
                    v.                            TO MODIFY CONDITIONS OF
8                                                 RELEASE
     JOEL PEREZ-RODRIGUEZ,
9
                                  Defendant.
10

11
              Before the Court, without oral argument, is Defendant Joel Perez-
12
     Rodriguez’s third Motion to Modify Conditions of Release.1 Pursuant to 18 U.S.C. §
13
     3142(c)(3), Defendant asks the Court to modify the “curfew” release condition so
14
     that he can 1) travel to/from Ephrata to attend his niece’s wedding and reception
15
     on July 25, 2020, to 2:00 a.m. on July 26, 2020,2 and 2) travel to/from Portland to
16
     visit his aunt on August 8-9, 2020, as detailed in his motion and discussed with his
17
     supervising probation officer. Defense counsel avers that the United States has no
18
     objection to Defendant’s request so long as Defendant abides by all other conditions
19

20   1   ECF No. 123.
21   2   Defendant advised the U.S. Probation Officer that he has been requested to “D.J.”
22
     the reception, which is scheduled to go until approximately midnight.




                                                                        Order— Page 1 of 2
      Case 4:15-cr-06021-EFS       ECF No. 124    filed 07/17/20   PageID.500 Page 2 of 2




1    of release. The U.S. Probation Office has no objection so long as there is a

2    responsible adult present who is aware of the charges against Defendant and who

3    will chaperone Defendant if minors are present.

4          Because Defendant has complied with his conditions of release and there is

5    no objection to this request, IT IS HEREBY ORDERED:

6          1.     Defendant's third Motion to Modify Conditions of Release, ECF

7                 No. 123, is GRANTED.

8          2.     So long as there is a responsible adult present who is aware of the

9                 charges against Defendant and who will chaperone Defendant if

10                minors are present, Defendant is permitted to travel to/from Ephrata

11                to attend his niece’s wedding and reception from July 25, 2020, to July

12                26, 2020, at 2:00 a.m., and travel to/from Portland, Oregon from

13                August 8 to 9, 2020, to visit his aunt.

14         3.     Defendant is to maintain communication with his supervising

15                probation officer as directed by that officer.

16         4.     All other conditions of release remain in full effect.

17         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

18   to provide copies to counsel and the U.S. Probation Office.

19         DATED this       17th    day of July 2020.

20
                                  s/Edward F. Shea
21                                   EDWARD F. SHEA
                             Senior United States District Judge
22




                                                                           Order— Page 2 of 2
